DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group II, claims 25-41, in the reply filed on 3-26-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of species (i) a human IGHG1*01 CH2 gene segment and a human IGHG1*01 CH3 gene segment from claim 25 in the reply filed on 3-26-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-24 and 42-128 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-26-21.
Applicant’s amendment filed on 5-10-19 has been entered.  Claims 2-128 have been added.  Claims 1-128 are pending.

Interview Summary
During a telephonic communication with Applicant’s representative Ms. Amy DeCloux on 5-12-21, Examiner indicated that claim 41 has been mistakenly placed in group II.  Since 
Claims 1-128 are pending.  Claims 25-40 and species (i) a human IGHG1*01 CH2 gene segment and a human IGHG1*01 CH3 gene segment from claim 25 are under consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/498,685, filed on 9-26-14.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-20-19 and 11-23-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 25-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald et al., 2011 (US 20110145937 A1, IDS) in view of Sekiguchi et al., 2004 (Molecular Biology of B cells, pp. 61-82, London, UK: Elsevier Academic Press, IDS), Lefranc et al., 2001 (Immunoglobulin Facts Book, London, Academic Press, pp. 1-457, IDS) and Romagne et al., 2006 (WO 2006/117699 A2, IDS).
Claims 25-40 are directed to a method of obtaining an antigen-specific antibody or antigen binding fragment, said antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region and a human IgH chain constant region, said antigen binding fragment comprising said human IgH chain variable region, the method comprising expressing said antibody or antigen binding fragment from a cell comprising a nucleic acid encoding said human IgH chain variable region of a mouse whose genome comprises a gene locus comprising (a) an unrearranged human heavy chain variable region comprising a plurality of unrearranged human variable gene segments (VH), one or more unrearragned human D gene segments (D) and one or more human JH gene segments (JH) for expression of a plurality of human heavy chain variable domains, and (b) one or more human gamma heavy chain constant regions comprising gamma heavy chain constant region gene segments comprising a human CH2 gene segment and a human CH3 gene segment encoding (i) gamma heavy chain constant domain and (ii) human heavy chain variable domains, wherein said unrearranged human heavy chain variable region of said mouse is upstream of and operably linked to said gamma heavy chain constant region and comprised by an IgH locus, and wherein said human CH2 and human CH3 gene segments are (i) a human IGHG2*01 CH2 gene segment and a human IGHG2*01 CH3 gene segment (elected species), wherein the human CH2 and CH3 

MacDonald does not specifically teach human IGHG1*01 CH2 gene segment and human IGHG1*01 CH3 gene segment (For claim 25), said mouse comprises endogenous recombination activating gene 1 (RAG-1) and recombination activating gene 2 (RAG-2) genes (For claim 26), the gamma heavy chain constant region at said endogenous IgH locus comprises a human CH1 gene segment (For claim 33), said mouse comprises a human gamma-1 constant region comprising a human CH1, human CH2 and human CH3 (For claim 36), and human gamma constant region of said mouse comprises a human gamma CH1 gene segment in place of endogenous mouse gamma CH1 gene segment (For claim 40).
Lefranc teaches functional human IGHC genes including IGHG1, IGHG2, IGHG3 and IGHG4 (e.g. Table 1, p. 48) and heavy chain gene sequences of CH2 and CH3 of IGHG1*01 and IGHG1*02 gene segments (e.g. p. 82-83).
Sekiguchi teaches “in broad terms, rearrangement is initiated by the lymphoid-specific V(D)J recombinase composed of the recombination activating gene 1 and 2 (RAG1 and RAG2) proteins…, RAG1 and RAG2 bind to the recombination signal sequences (RSS) that flank each 
Romagne teaches transgenic animals useful for the production of human, humanized or chimeric antibodies and the transgenic animals can be heavy chain only animals (e.g. [0012]).  The heavy chain only animal can be “a mouse or rat comprising a rearranged VHDJH portion of a selected immunoglobulin heavy chain placed (introduced) upstream of a murine  constant region, and a sequence encoding a human heavy chain constant region replacing the murine germline DNA that encodes one or more of the murine heavy chain constant regions (for example replacing the murine alpha region, the murine C3, C1, C2b and C2a region set)” (e.g. [0014]).  A 3.2 Kb fragment straddling exons CH1, H, CH2 and CH3 of the human IgG1 gene are synthesized by PCR using BAC RP11-417P24 as a template, and a 5’ end primer with sequence complementary to the beginning of the human IgG1 CH1 exon (primer a), and a 3’-end primer complementary to the 3’ end of the human IgG1 CH3 exon (primer b)” (e.g. [00170]).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use the human IGHG1*01 CH2 gene segment and human IGHG1*01 CH3 gene segment to make the transgenic mouse expressing humanized heavy chain antibody because MacDonald teaches a transgenic mouse expressing a heavy chain antibody consisting essentially of a dimeric heavy chain that lacks a functional CH1 domain and the heavy chain comprises both human CH2 domain and human CH3 domain and Lefranc teaches functional human IGHC genes including IGHG1, IGHG2, IGHG3 and IGHG4, and heavy chain gene sequences of CH2 and CH3 of IGHG1*01 and IGHG1*02 gene segments.  Since the human CH2 and CH3 genes of IGHG1*01 and IGHG1*02 gene segments were known in the art, it would be obvious for one of ordinary skill in the art to use the known human CH2 and CH3 genes of IGHG1*01 and 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to produce a transgenic mouse comprising endogenous recombination activating gene 1 (RAG-1) and recombination activating gene 2 (RAG-2) genes because Sekiguchi teaches that it was well known that rearrangement is initiated by the lymphoid-specific V(D)J recombinase composed of the recombination activating gene 1 and 2 (RAG1 and RAG2) proteins and RAG1 and RAG2 bind to the recombination signal sequences (RSS) that flank each gene segment and introduce a double-strand break (DSB) between the RSS and the flanking coding DNA.  Since it was well known that RAG1 and RAG2 genes are involved in VDJ gene rearrangement, it would be obvious to one of ordinary skill in the art that the genome of the transgenic mouse would comprise endogenous recombination activating gene 1 (RAG-1) and recombination activating gene 2 (RAG-2) genes.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to produce a transgenic mouse comprising a human gamma-1 constant region comprising a human CH1, human CH2 and human CH3 or the human gamma constant region of said mouse comprises a human gamma CH1 gene segment in place of endogenous mouse gamma CH1 gene segment because MacDonald teaches genetically modified mouse comprising a transgene that comprises at least one unrearragned hVR gene segment, at least one unrearragned human D segment, at least one unrearragned human J segment, and at least one human heavy chain constant sequence, and a mouse expresses a heavy chain antibody HDJH immunoglobulin heavy chain placed upstream of a murine  constant region, and a sequence encoding a human heavy chain constant region replacing one or more of the murine heavy chain constant regions including the murine C3, C1, C2b and C2a region set, and a 3.2 Kb fragment straddling exons CH1, H, CH2 and CH3 of the human IgG1 gene are synthesized by PCR.  Since MacDonald teaches production of a transgenic mouse comprising at least one human heavy chain constant sequence and a mouse expressing a heavy chain antibody comprising a human CH2 domain and a human CH3 domain, and Romagne teaches replacing murine C1 region set with human heavy chain constant region and synthesis of a 3.2 Kb fragment straddling exons CH1, H, CH2 and CH3 of the human IgG1 gene, it would be obvious for one of ordinary skill in the art to replace the mouse C1 region including endogenous mouse gamma CH1 gene segment with human gamma CH1, CH2 and CH3 gene segments so as to produce a transgenic mouse comprising a human gamma-1 constant region comprising a human CH1, human CH2 and human CH3 with reasonable expectation of success.
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to produce a transgenic mouse comprising a transgene that comprises at least one unrearragned hVR gene segment, at least one unrearragned human D segment, at least one unrearragned human J segment, and at least one human heavy chain constant sequence as taught by MacDonald with reasonable expectation of success.

Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632